DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: An electronic watch having all the claimed features of applicant’s invention, specifically including “a drive circuit configured to provide an oscillating current to the coil assembly, the oscillating current inducing an oscillatory movement of the magnetic element and the battery element in a direction parallel to at least a portion of the display, the movement of the magnetic element and the battery element producing the haptic output”, as set forth in claim 1.
Claims 2-7 are allowed by virtue of their dependency on allowed claim 1.
Regarding claim 8, none of the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: An electronic watch having all the claimed features of applicant’s invention, specifically including “a drive circuit configured to induce provide an oscillatory current to the coil assembly, the oscillating current inducing an oscillatory movement of the coil assembly and the battery element with respect to the first magnetic element and the second magnetic element to produce the haptic output”, as set forth in claim 8.
Claims 9-14 are allowed by virtue of their dependency on allowed claim 8.

Claims 16-20 are allowed by virtue of their dependency on allowed claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334.  The examiner can normally be reached on Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEBEDE T TESHOME/Examiner, Art Unit 2622        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622